Case 1:19-mj-30605-PTM ECF No.1 filed 11/20/19 PagelID.1 Page 1of4

 

AUSA: | Timothy Turkelson Telephone: (989) 895-5712
AO 91 (Rev. 11/11) Criminal Complaint Special Agent: Kyle Salcido Telephone: (810) 341-5730
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America

 

Vv.
Anthony James Patterson Case: 1:19-mj-30605
Judge: Morris, Patricia T.
Filed: 11-20-2019 At 11:41 AM
CMP USA v PATTERSON (SK)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 11/20/2019 in the county of Saginaw in the
Eastern District of ___ Michigan , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. section 841 (a) Possession with Intent to Deliver Cocaine
18 U.S.C. section 922(g) Felon in Possession

This criminal complaint is based on these facts:
See attached affidavit.

i | ha els

JS 5 signature

Continued on the attached sheet.

 

Kyle Salcido, Special Agent, ATF
Printed name and title

Swom to before me and signed in my presence
and/or by reliable electronic means. L
co Cgeet ye

 

Date: 11/20/2019 QU Judge's signature
City and state: Bay City, Michigan Patricia T. Morris, United States Magistrate Judge

 

 

Printed name and title

 
Case 1:19-mj-30605-PTM ECF No.1 filed 11/20/19 PagelD.2 Page 2 of 4

Affidavit of ATF Special Agent Kyle Salcido In Support of Criminal Complaint and

Arrest Warrant

I, Kyle Salcido, being duly sworn, depose and state:

1.

I am a Special Agent employed with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), U.S. Justice Department, and have been so
employed since November 7, 2016. I successfully completed the Criminal
Investigations Training Program (CITP) at the Federal Law Enforcement
Training Center (FLETC), Brunswick, Georgia. I also completed the Bureau
of Alcohol, Tobacco, Firearms and Explosives Special Agent Basic Training
(SABT) National Training Academy conducted in Brunswick, Georgia.
During these courses of study, I received training in the investigation of
federal firearm and narcotics violations. Previously, I was a certified law
enforcement officer in Michigan with the City of Saginaw Police Department
and the Saginaw Township Police Department for a total of five years. During
which time, I spent two years on the Bay Area Narcotics Enforcement Team
(BAYANET) enforcing state narcotics and firearms violations. I personally
investigated and assisted in numerous of cases, which led to search warrants,
arrests, prosecutions, and the seizure of large quantities of narcotics and

firearms. During my employment with ATF, I have conducted or participated
in investigations related to the possession and manufacture of firearms and
narcotics in violation of Titles 18, 21 and 26 of the United States Code.

Scope of Requested Criminal Complaint

This Affidavit is submitted in support of a Criminal Complaint and arrest warrant
charging Anthony James PATTERSON with:

COUNT ONE: Possession with Intent to Deliver Cocaine on November
20, 2019, in violation of 21 U.S.C. § 841(a).

COUNT TWO: Felon in Possession of a Firearm on November 20, 2019,
in violation of 18 U.S.C. § 922(g).

The information contained in this Affidavit is based on my review of the reports
and files in this case, conversations with other law enforcement personnel, and my
own personal knowledge.

SEARCH WARRANT at 3026 HAROLD

On November 20, 2019, a Federal Search Warrant was executed at 3026 Harold
Street, Saginaw, MI 48601. Katoya Denise Richardson and Anthony James

1
Case 1:19-mj-30605-PTM ECF No.1 filed 11/20/19 PagelID.3 Page 3 of 4

Patterson were the only occupants located in the home. Richardson was first
encountered inside the living room of the residence and Patterson was located
coming down from the upstairs bedroom. Both are believed to be residents of
3026 Harold. Richardson is the homeowner and Patterson has been seen at this
residence on multiple occasions by detectives.

4. A thorough search of the residence was conducted. The upstairs of the residence
consisted of a one-room bedroom/loft. In the bedroom behind a small attic/storage
door, agents located a Bushmaster Model SX-15-E2S, 2.23 Caliber Rifle bearing
serial number BFI629328. Within a foot of the rifle was a bag with 17 smaller
individually wrapped baggies of what appeared to be cocaine. Each individual
baggie weighs approximately 28 grams. Also located the bedroom loft was a
wallet with Anthony James Patterson’s driver’s license near a large sum of U.S.
Currency. It should be noted all the clothing and shoes located in this bedroom
were men’s and no signs of Richardson living in the loft were observed.

5. Patterson was transported and interviewed at the Saginaw Township Police
Department by D/Sgt. Bush. Patterson refused to waive his Miranda Rights and
gave no statement regarding the search warrant.

6. Richardson was read her Miranda Rights at the scene of the search warrant by SA
Salcido. Richardson agreed to waive her Miranda Rights and speak with SA
Salcido. Richardson stated she resides and owns 3026 Harold Street. Patterson
stays there on occasion to help take care of her as she is on disability. Richardson
stated that when Patterson stays at the residence that he utilizes the upstairs loft
area, and that he is the only individual that utilizes that area. Due to her disability
she has difficulty moving around and does not go upstairs. She denied knowledge
of any illicit narcotics or illegal firearms in the home. She denied knowledge of
the rifle located in the home as well.

7. The evidence was transported back to the BAYANET Office where D/Sgt. Bush
weighed the baggies of cocaine that were located in the closet/storage area. Each
baggie weighs approximately 28 grams. One baggie weighing approximately 28
grams with packaging was field tested utilizing the TruNarc Analyzer and tested
positive for cocaine HCL.

Conclusion

8. This Affidavit is submitted in support of a Criminal Complaint and arrest warrant
charging Anthony James Patterson:

COUNT ONE: Possession with Intent to Deliver Cocaine on November
20, 2019, in violation of 21 U.S.C. § 841(a).
Case 1:19-mj-30605-PTM ECF No.1 filed 11/20/19 PagelD.4 Page 4of4

COUNT TWO: Felon in Possession of a Firearm on November 20, 2019,
in violation of 18 U.S.C. § 922(g).

I declare under the penalty of perjury that the foregoing statements are true and correct to

the best of my knowledge.
| "Sala 2)

Kyle Salcido, Special Agent
Bureau of Alcohol, Tobacco, Firearms &
Explosives

 

Sworn to before me and signed in my presence
and/or by reliable electronic means on
the 20th day of November, 2019.

i
pee Kher

Honofable Patricia Morris
United States Magistrate Judge

 
